Citation Nr: 1041511	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel








INTRODUCTION

The Veteran had active duty in the Marine Corps from January 1969 
to January 1973.  After this, he enlisted in the Air Force 
Reserve.  He had a second period of active duty from June 1998 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for hypertension.  


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints, 
diagnosis, or treatment of hypertension during either period of 
active service.  

2.  The Veteran separated from his second period of active 
military service in September 1998.  

3.  The Veteran has a current diagnosis of hypertension.

4.  A private treatment record dated September 1999 reveals a 
recorded blood pressure of 160/90.  

5.  Private treatment records reveal anti-hypertensive medication 
as being prescribed in July 2000.

6.  A letter from a private physician states that the Veteran 
began treatment with anti-hypertensive medication in June 1999.  

7.  Resolving all doubt, the competent evidence shows that 
hypertension manifested to a degree of 10 percent within the 
first year following active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been 
met. 38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for hypertension has 
been considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable prejudice 
to the Veteran could result from this decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Generally, service connection may be established for a disability 
resulting from personal injury suffered or disease contracted in 
the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

The Veteran does not assert that his current hypertension 
manifested during any period of active service.  Rather, he 
claims that he warrants service connection for hypertension 
because it became manifest within the first year after he 
separated from active duty in September 1998.  

Hypertension may be presumed to have been incurred during active 
military service if it is manifest to a degree of at least 
10 percent within the first year following active service in the 
case of any veteran who served for 90 days or more.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  The requirement of 90 days' service means active, 
continuous service.  38 C.F.R. § 3.307 (a)(1) (2010). 

Disability ratings for hypertension are assigned pursuant to 38 
C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent rating is 
assigned for hypertension (hypertensive vascular disease) with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  38 
C.F.R. § 4.104, Diagnostic Code 7101. 

Review of the Veteran's service treatment records for both 
periods of active duty does not reveal any diagnosis of 
hypertension.  The Veteran had his second period of active duty 
from June 1998 to September 1998.  This is a period of three 
months and 11 days and meets the criteria for 90 days active and 
continuous service to warrant consideration of service connection 
for hypertension on a presumptive basis.  38 C.F.R. § 3.307 
(a)(1) (2010). 

VA treatment records clearly establish that the Veteran has a 
current diagnosis of hypertension.  

In February 2008, the Veteran's private physician submitted a 
letter which stated that the Veteran served on active duty "from 
06/1998 to 09/1998, upon return to United States treatment for 
hypertension was begun with Norvasc and Altrace.  Treatment began 
in June 1999."  

Copies of some of the Veteran's treatment records were obtained 
from the private physician.  An outpatient treatment record dated 
September 1999 reveals a recorded blood pressure of 160/90.  A 
July 2000 treatment record reveals a recorded blood pressure of 
130/80.  The anti-hypertensive medications Norvasc and Altrace 
were indicated as being prescribed at that time.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

"When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant."  38 U.S.C.A. § 5107(b) (West  2002); Gilbert v. 
Derwinski,1 Vet. App. 49, 55 (1990). 

The Board understands the prior denial of service connection.  
While the physician's letter states that the Veteran began 
treatment for hypertension with prescribed medication in June 
1999, within the one year presumptive period, the contemporaneous 
medical records show that the physician may have been mistaken 
and the treatment began a year later.  However, private medical 
records also show that the Veteran had systolic blood pressure 
readings of 160 or more during the presumptive period.  Either 
criteria manifesting prior to September 1999, would meet the 
criteria for a 10 percent rating during the presumptive period of 
time.  The evidence appears to be at least in equipoise as to 
whether the Veteran's hypertension manifested to a degree of 10 
percent in the first year following active service.  

At the very least, the evidence is in equipoise and any doubt is 
resolved in the Veteran's favor.

Accordingly, service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


